Citation Nr: 0740006	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented on the 
legal question of whether the character of the appellant's 
discharge from military service is a bar to benefits 
administered by the Department of Veterans Affairs.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The appellant served on active duty from February 1974 to 
October 1975, the character of which is the legal question 
before the Board. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

In February 2007, the Board remanded the case to the RO for 
additional due process development.  

FINDINGS OF FACT

1. In an administrative decision in March 1985, the RO 
determined that the appellant's military service was 
considered to be under dishonorable conditions for VA 
purposes and a bar to all benefits; after the appellant was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the administrative 
decision.  

2.  The additional evidence presented since the 
administrative decision in March 1985 by the RO is cumulative 
or redundant of evidence previously considered and by itself 
or when considered with previous evidence does not relate to 
an unestablished fact necessary to substantiate a claim for 
VA benefits based on an honorable discharge from service.  


CONCLUSION OF LAW

As new and material evidence has not been presented, the 
administrative decision in March 1985 by the RO, determining 
that the appellant's military service was considered to be 
under dishonorable conditions for VA purposes and a bar to 
all benefits, is final and may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA post-adjudication notice by letter dated 
in March 2007.  The notice advised the appellant of what was 
required to prevail on his claim, namely, new and material 
evidence to show that the circumstances surrounding his 
service discharge did not involve willful and persistent 
misconduct, so that the character of his discharge would not 
be a bar to VA benefits; what specifically VA had done and 
would do to assist in the claim; and what information and 
evidence the appellant was expected to furnish.  In regard to 
the requirement for "new and material evidence" to reopen 
his claim, the notice informed the appellant as to what each 
of those terms - "new" and "material" - means.  

In the VCAA notice, the appellant was informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence in 
his possession that pertained to the claim.  The notice 
included the general provision for the effective date of the 
claims and for the degree of disability assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection 
claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim). 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided content-complying 
VCAA notice the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in August 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.). 



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The appellant was afforded the opportunity to 
testify at a personal hearing, but he declined a hearing.  
The RO has obtained the appellant's service personnel 
records.  The appellant has not identified any additionally 
available evidence for consideration in his appeal.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim (see 38 U.S.C.A. § 5103A(d)), and further development 
in this respect is not required.  The issue in this case does 
not turn on current medical evidence.  In any event, under 
the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In an administrative decision in March 1985, the RO 
determined that the appellant's military service was 
considered to be under dishonorable conditions for VA 
purposes and a bar to all benefits.  Although a copy of the 
notification letter is not in the claims file, the Board is 
relying on the presumption of regularity of the 
administrative process in the absence of clear evidence to 
the contrary to find that the veteran was notified of the 
adverse determination and of his appellate rights during the 
regular course of the RO's adujudication.  See Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999) (Nonreceipt of notice 
does not constitute the type of clear evidence to rebut the 
presumption). 

As the appellant did not appeal the adverse determination, 
the administrative decision in March 1985 became final by 
operation of law, except the claim for benefits may be 
reopened if new and material evidence is presented.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 

The evidence of record at the time of the administrative 
decision in March 1985 consisted of service personnel 
records, a letter from the RO, the appellant's letter and 
application for VA benefits, which are summarized as follows.  

Service personnel records and the DD Form 214 show that the 
appellant served on active duty from February 1974 to October 
1975.  During service, he had a total of 117 days lost due to 
unauthorized absences during five different periods, one of 
which he was found guilty in a special court martial in June 
1975.  The character of service discharge was under other 
than honorable conditions.  

After service, in a letter received in March 1983, the 
appellant wrote to the RO requesting assistance in upgrading 
his military discharge in order to receive VA benefits.  In 
December 1984, the appellant filed an application for VA 
educational benefits.  In a letter dated in January 1985, the 
RO acknowledged the appellant's application for benefits and 
informed him that his entitlement to such benefits was 
contingent upon a military discharge under conditions other 
than dishonorable.  The RO requested the appellant to submit 
any evidence, contention, or argument bearing on the issue in 
support of his case.  
 
Current Claim to Reopen

As the unappealed administrative decision in March 1985 by 
the RO became final based on the evidence then of record, new 
and material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In October 2003, the appellant submitted an application, 
claiming entitlement to service connection for depression, 
anxiety, alcoholism, and post-traumatic stress disorder, 
alleged to have begun in February 1974, the day he entered 
service.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The additional evidence presented since the administrative 
decision in March 1985 consists of VA applications/forms for 
benefits and statements of the appellant.  

In December 2001, the RO received a request for records from 
the appellant, who was seeking an upgrade in his military 
discharge in the hope that he might be eligible to receive 
treatment for depression and other mental disorders.  

In October 2003, the appellant submitted an application for 
VA compensation and pension benefits, which he alleged had 
begun in February 1974, on the day he entered service.  

In statements, received in May 2005 and March 2007, the 
appellant expressed the belief that there were several 
factors during service that played a significant role in him 
being absent without leave, as follows:  his mother's 
illness; the denial of requests for leave from duty to attend 
to his mother that caused him depression and anxiety, which 
in turn led to his self-medication with alcohol; the 
diagnosis of post-traumatic stress disorder and the grief 
from being separated from his family for the first time; and 
his age, cultural background, and educational level, which 
evidenced judgmental immaturity.  

The appellant stated that although the circumstances 
surrounding his discharge had involved willful and persistent 
misconduct, it was never his intention to engage in such.  He 
alleged that due to his overwhelming circumstances, he made 
irrational decisions.  

The foregoing evidence is redundant of evidence previously 
considered.  That is, the evidence does not show that the 
character of the appellant's military discharge is indicative 
of something other than dishonorable.  The appellant concedes 
that his misconduct was willful and persistent, but gives a 
variety of reasons in an attempt to explain or excuse his 
behavior.  Further, the evidence does not relate to the 
unestablished fact necessary to substantiate the claim, that 
is, the evidence does not show that his military discharge 
has been upgraded so that his eligibility for VA benefits may 
be considered.  In short, the evidence added to the file 
since the previous determination in March 1985 is not new and 
material. 

As the additional evidence is not new and material, the 
administrative decision in March 1985 by the RO, determining 
that the appellant's military service was considered to be 
under dishonorable conditions for VA purposes and a bar to 
all benefits, is not reopened. 


ORDER

As new and material evidence has not been presented, the 
administrative decision in March 1985 by the RO, determining 
that the appellant's military service was considered to be 
under dishonorable conditions for VA purposes and a bar to 
all benefits, is not reopened, and the appeal is denied.  



____________________________________________
George E. Guido Jr
.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


